       Case 4:20-cv-01403-DPM Document 8 Filed 02/02/21 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

ROBERT W. A VERY                                             PLAINTIFF
ADC #652373

v.                        No. 4:20-cv-1403-DPM

DEPARTMENT OF THE TREASURY;
INTERNAL REVENUE SERVICE;
BUREAU OF FISCAL SERVICE;
and JOHN and JANE DOES                                   DEFENDANTS

                                 ORDER
      Motion, Doc. 7, denied. The CARES Act didn't forbid the offset
Avery complained of. The Court therefore stands by its conclusion that
Avery' s complaint failed to state a claim on which relief may be
granted. Doc. 4. In any event, though, this Court's conclusion that the
dismissal counts as a strike is not binding. If Avery files another
lawsuit, then it will be up to that Court to independently decide that
question.    28 U.S.C. § 1915(g);       Hill v. Madison County, Illinois,
983 F.3d 904, 906 (7th Cir. 2020); Fourstar v. Garden City Group, Inc.,
875 F.3d 1147, 1153 (D.C. Cir. 2017).
     So Ordered.

                                         D .P. Marshall Jr.
                                         United States District Judge
